                                                                                  Case 2:21-cv-01136-RFB-EJY Document 24 Filed 09/13/21 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8920 W. Tropicana Avenue, Suite 101
                                                                                  Las Vegas, Nevada 89147
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                              UNITED STATES DISTRICT COURT

                                                                              8                                      DISTRICT OF NEVADA

                                                                              9   TYREESHIA D. HENDERSON, an individual;                Case No.: 2:21-cv-01136-RFB-EJY
                                                                             10                                    Plaintiff;
                                                                             11   v.
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  NATIONAL BUSINESS FACTORS, INC. OF                        STIPULATION AND ORDER FOR
                                     8920 W. Tropicana Avenue, Suite 101




                                                                             13   NEVADA, a domestic corporation; EQUIFAX                     DISMISSAL OF DEFENDANT
                                                                                  INFORMATION SERVICES, LLC, a foreign
                                           Las Vegas, Nevada 89147




                                                                                                                                              EXPERIAN INFORMATION
                                                                             14   limited-liability company; EXPERIAN                     SOLUTIONS, INC. WITH PREJUDICE
                                                                                  INFORMATION SOLUTIONS, INC., a foreign
                                                                             15   corporation; TRANS UNION LLC, a foreign
                                                                                  limited-liability company;
                                                                             16                                  Defendants.
                                                                             17
                                                                                         Plaintiff, Tyreeshia D. Henderson (“Plaintiff”), and Defendant, Experian Information
                                                                             18
                                                                                  Solutions, Inc. (“Experian”) (the “Parties”) have resolved all claims, disputes, and differences
                                                                             19
                                                                                  between the Parties.
                                                                             20
                                                                                         Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             21
                                                                                  the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             22
                                                                                  ///
                                                                             23
                                                                                  ///
                                                                             24
                                                                                  ///
                                                                             25
                                                                                  ///
                                                                             26
                                                                                  ///
                                                                             27
                                                                                  ///
                                                                             28

                                                                                                                                Page 1 of 2
                                                                                  Case 2:21-cv-01136-RFB-EJY Document 24 Filed 09/13/21 Page 2 of 2



                                                                              1   under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own attorneys’ fees

                                                                              2   and costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: September 9, 2021                      Dated: September 9, 2021
                                                                              5
                                                                                   LAW OFFICE OF                                 NAYLOR & BRASTER
                                                                              6    KEVIN L. HERNANDEZ
                                                                                                                                 /s/ Benjamin B. Gordon
                                                                              7    /s/ Kevin L. Hernandez                        Jennifer L. Braster, Esq.
                                                                                   Kevin L. Hernandez, Esq.                      Nevada Bar No. 9982
                                                                              8    Nevada Bar No. 12594                          Benjamin B. Gordon, Esq.
                                                                                   8872 S. Eastern Avenue, Suite 270             Nevada Bar No. 15552
                                                                              9    Las Vegas, Nevada 89123                       1050 Indigo Drive, Suite 200
                                                                                   kevin@kevinhernandezlaw.com                   Las Vegas, NV 89145
                                                                             10    Attorney for Plaintiff                        jbraster@nblawnv.com
                                                                                                                                 bgordon@nblawnv.com
                                                                             11    Dated: September 9, 2021
Law Office of Kevin L. Hernandez




                                                                                                                                 Katherine A. Neben, Esq.
                                                                             12     CLARK HILL PLLC                              Nevada Bar No. 14590
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                 JONES DAY
                                     8920 W. Tropicana Avenue, Suite 101




                                                                             13     /s/ Jeremy J. Thompson                       3161 Michelson Drive, Suite 800
                                           Las Vegas, Nevada 89147




                                                                                    Jeremy J. Thompson, Esq.                     Irvine, California 92612
                                                                             14     3800 Howard Hughes Pkwy.,                    kneben@jonesday.com
                                                                                    Suite 500                                    Attorneys for Defendant Experian
                                                                             15     Las Vegas, NV 89169                          Information Solutions, Inc.
                                                                                    jthompson@clarkhill.com
                                                                             16     Attorney for Defendant
                                                                                    Equifax Information
                                                                             17     Services, LLC
                                                                             18     Dated: September 9, 2021
                                                                             19     QUILLING    SELANDER
                                                                                    LOWNDS WINSLETT &
                                                                             20     MOSER, P.C.
                                                                             21     /s/ Jennifer Bergh                           IT IS SO ORDERED:
                                                                                    Jennifer Bergh, Esq.
                                                                             22     6900 N. Dallas Parkway,
                                                                                    Suite 800                                    ____________________________________
                                                                             23     Plano, Texas 75024                           UNITED STATES DISTRICT JUDGE
                                                                                    jbergh@qslwm.com
                                                                             24     etijerina@qslwm.com
                                                                                    Attorney for Defendant Trans                 DATED: ____________________________
                                                                             25     Union LLC
                                                                             26                                              DATED this 13th day of September, 2021.

                                                                             27

                                                                             28

                                                                                                                           Page 2 of 2
